DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a national stage entry of PCT/US10/60202 filed 14 December 2010. Acknowledgement is made of the Applicant's claim of domestic priority to provisional US application 61/290,796 filed 29 December 2009.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A Notice of Appeal was filed in the instant application on 12 November 2020. Upon further discussion prior to submitting to the Board of Appeals, the instant claims were determined to be in condition for allowance for the following reasons. The closest prior art, O'Prey et al. (US 2003/0206896 A1), teaches a cosmetic composition comprising a non-volatile fluid, volatile fluid, and optionally a pigment that can optionally be silica. While O’Prey does provide teachings of all the required elements of the instant claims, there is no teaching as to why the person of ordinary skill in the art would have selected the particular arrangement of non-volatile fluid, volatile fluid, and silica wherein the silica is hydrophobic, has a TAFACP value greater than 0 and particle size ranging from 1-35 microns, and pore volume of at least 0.2 cc/g. Pryor et al. (US 6,380,265), which is cited by the Applicant as the source for their silica gel particles, teaches particles formed by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613